Citation Nr: 0114692	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  99-22 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Kane, Counsel


INTRODUCTION

The veteran had active military service from November 1968 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
PTSD.

The veteran requested a personal hearing before a Member of 
the Board.  Such a hearing was scheduled for April 2001, but 
he failed to report.  His request for a hearing is 
effectively considered withdrawn.

In January 1998, the veteran also filed a claim for service 
connection for a back disorder.  This issue is referred to 
the RO for development.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

A remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (July 24, 1992).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The veteran submitted a letter from a counselor at the 
Sarasota Vet Center, but the RO never requested his actual 
treatment records from this facility.  Accordingly, a remand 
is required.  VA records are considered to be part of the 
record on appeal since they are within VA's constructive 
possession, and they must be considered when deciding a claim 
for benefits.  See Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  The RO should also ensure that all of the veteran's 
treatment records have been obtained from the VA Medical 
Center in Bay Pines.  

Also of record is a letter from Dr. West Magnon, a 
psychiatrist who treated the veteran during his 
hospitalization at Manatee Memorial Hospital in 1973.  The 
letter from the Sarasota Vet Center indicates that the 
veteran received outpatient treatment from Dr. Magnon for a 
few months after this hospitalization.  Any records from Dr. 
Magnon could be relevant to this claim, and an effort to 
obtain them is therefore warranted.

Since the evidence of record shows diagnoses of PTSD, it is 
necessary to provide the veteran a VA examination.  The 
examiner should determine (1) the exact diagnosis, if any, of 
the veteran's psychiatric disorder(s); (2) whether any 
established in-service stressors were sufficient to produce 
PTSD; and, if so (3) whether there is a link between the 
current symptoms and the inservice stressors.

In order to assure that the evaluation of the veteran's claim 
is fully informed, the RO should also attempt to verify the 
alleged stressors.  He has provided locations and dates for 
some of the alleged stressors.  Although he has not responded 
to prior requests for information, the RO should give him 
another opportunity to provide additional details regarding 
these events.  The veteran is advised that this information 
is vitally necessary to obtain supportive evidence of his 
particular stressful event(s), and if he does not provide 
sufficient details, an adequate search for verifying 
information cannot be conducted.  Regardless of his response 
or lack thereof, the RO should contact the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR), 7798 
Cissna Road, Suite 101, Springfield, Virginia  22150-3197 
(formerly the Environmental Support Group) for its assistance 
in verifying the reported stressors.  

Accordingly, this case is REMANDED for the following:

1.  The RO must obtain and associate with 
the claims file the veteran's medical 
records from the VA Medical Center in Bay 
Pines for all hospitalization and 
outpatient treatment received from October 
1999 to the present.

2.  The RO must obtain and associate with 
the claims file the veteran's medical 
records from the VA Vet Center in 
Sarasota.

3.  The RO should ask the veteran to 
complete an authorization form, so that 
his records can be requested from Dr. West 
Magnon.  If the RO is unable to obtain 
these records, inform the veteran of that 
fact, and allow him an opportunity to 
submit them.


4.  The RO should ask the veteran to give 
a comprehensive statement regarding his 
alleged stressors.  He should provide as 
many details as possible of the claimed 
stressors such as dates, places, detailed 
descriptions of the events, and any other 
identifying information concerning any 
other individuals involved in the events, 
including their names, ranks, units of 
assignment, or any other identifying 
detail.  He is specifically advised that 
the following information is needed:  (a) 
the names of friends or individuals he 
saw killed, (b) the approximate dates 
that he and his unit were subject to 
mortar and other enemy attacks.  The RO 
should advise him that he is free to 
submit any evidence supporting his 
alleged stressors, such as statements 
from fellow service members or others who 
witnessed or knew of the alleged events 
at the time of their occurrence.  

5.  Thereafter, the RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 have been 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied. 

6.  Based on the information submitted by 
the veteran, the RO should prepare a list 
of the alleged stressors.  See letter 
from Dr. Magnon, letter from Sarasota Vet 
Center, section titled "Vietnam War Zone 
Stressors" and veteran's notice of 
disagreement.  The RO should include any 
personnel records obtained showing the 
veteran's service dates and duties.  
Forward this information to the U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR), 7798 Cissna 
Road, Suite 101, Springfield, Virginia  
22150-3197 (formerly the Environmental 
Support Group), and request that it 
provide any information which might 
corroborate the veteran's alleged 
stressors.  Also, the RO should 
specifically request from USASCRUR the 
unit records for the 1st Force Service 
Regiment, Force Logistic Command, for any 
relevant time periods specified by the 
veteran, to include, but not limited to, 
January to March 1970.

7.  After obtaining the veteran's 
treatment records, the RO should schedule 
him for a VA psychiatric examination.  
The entire claims folder and a copy of 
this remand must be made available to the 
examiner in connection with the 
examination.  The examiner should 
indicate in the report that the claims 
file, including the service medical 
records, was reviewed.  The examiner must 
provide a complete rationale for all 
conclusions and opinions.

The examiner should perform all necessary 
tests in order to determine the nature and 
etiology of the veteran's current acquired 
psychiatric disorder(s).  Any psychiatric 
diagnosis should be in accordance with the 
American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders-IV.  

Prior to rendering the following opinions, 
the examiner should review all the 
evidence of record.  After review of the 
pertinent material, the examiner should 
render medical opinions as to the 
following: 

Does the veteran meet the diagnostic 
criteria in DSM-IV for diagnosis of 
PTSD (i.e., were the alleged in-
service stressors sufficient to 
produce PTSD), and, if so, is there 
a link between the current symptoms 
and the reported in-service 
stressors?

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  

8.  Following completion of the above, 
review the claims folder and ensure that 
the above development actions have been 
completed in full, including an adequate 
examination report, if necessary.  If the 
examination report is inadequate, it must 
be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2.

9.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	P. M. DILORENZO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



